Title: [To Marat], 24 November 1780
From: Franklin, Benjamin
To: 


Sir,
Passy, Nov. 24. 1780
I received your obliging Invitation to attend your curious Experiments, on some Day between the 21st & 30th of this Month: But as I am laid up with the Gout, and see no Prospect of being able to go to Paris within that time, I can only return you my Thanks. If you have any Description of those Experiments written, I should be glad to see it, unless inconvenient to you. With great regard, I have the honour to be, Sir, Your most obedient & most humble Servant
B Franklin
